Dutton, J.
The leading facts in this case are the following. Inl833 Levi S. Platt and Patty Platt owned a tract of land with a grist-mill lying on the Sliepaug river, and another lot a little lower down on the stream. They conveyed this last lot, which for convenience may be called the factory lot, to one Dimock, for himself and others, by a deed which contained the following clause:—“ Reserving nevertheless, to them the said Levi S. and Patty, the right to prohibit, and said Dimock is hereby prohibited, his heirs and assigns and all those for whom he *589holds this deed in trust, from erecting on said land, or adjoining the same, any kind of grist-mill or saw-mill, &c.” The object of the grantors in making this reservation, was to prevent competition in grinding and sawing. The parties to the deed intended that the words “their heirs and assigns” should be inserted in the deed, in connection with the names of the grantors in the reservation, but they were omitted by mistake. In 1835 the Platts deeded the grist-mill and sawmill property, called Platt’s mills, to one Olmstead, and intended to convey to him by the same deed, but by mistake did not, whatever easement, if any, they had either in law or equity in the factory lot. In 1846 Olmstead conveyed the same property to the petitioner, but the parties to the deed did not intend to convey, and did not profess to convey, any such right to the petitioner. In 1856 one Baldwin, being then the owner of the factory lot, in good faith for aught that appears in the finding, procured a conveyance of whatever interest Patty Platt and the heirs of Levi S. Platt, then deceased, had in the factory lot, by reason of the reservation. In 1859 the respondent, then owner of the factory lot, expended, with the knowledge of and without objection from the petitioner, $2,000 in improving a grist-mill which had been erected on that lot by a former grantee. All the deeds were recorded, and the purchasers were chargeable with such notice only as the records gave.
This brief statement of facts presents several distinct grounds for not granting the relief prayed for. It is unnecessary to consider the question whether the reservation contains any thing more than a mere personal covenant, for assuming that there was a reservation of an easement in the factory lot, the objections to an equitable right to it, so far as the petitioner is concerned, are equally fatal.
1. The respondent acquired a title to the factory lot free from any incumbrance legal or equitable. The easement, if any, was not attached to the Platt’s mills lot at all, even in the original deed to Dimock. Consequently, if the deed of the Platt’s mills property had specifically conveyed the easement, the record of it would have given no notice to the owner of *590tlie factory lot. Clearly therefore the respondent’s grantor, by his deed from Patty Platt and the heirs of Levi Platt, extinguished the supposed easement.
It has been urged that as the deed to Dimock contained a prohibition against building a grist-mill on the land conveyed, this qualified the title of the grantee, whether any right was reserved to the grantors or not. But there is no foundation for such a claim. Such a restriction on the use of real estate, where it does not appear that either some individual or the public would be benefited by it, would be contrary to public policy and void. If it could be made for the benefit of the public, then some public officer, and not a private individual, would be the proper person to enforce it.
2. The petitioner has no right either legal or equitable to the supposed easement. It is admitted that he has acquired no legal title, and the facts found show that he never bargained for and never paid for any equitable right to the easement in question. He therefore is not entitled to any relief, for he has sustained no injury or loss.
3. The facts found regarding the expenditure of the $2,000 constitute an equitable estoppel. It would enable the petitioner to perpetrate a fraud, if he could be allowed to stand by and see his neighbor expend this amount without objection, and then deprive him of the benefit of it.
There is no error in the record.
In this opinion the other judges concurred.